MACK, C. J.
Epitomized Opinion
This was an action. for libel by Cresson against the Louisville Courier-Journal The defendant newspaper published an article purporting to be an account of the majority report of the committee appointed by Congress to investigate the esci.pe of Grover Bergdoll, a draft evader. The newspaper stated that the committee report stated that Bergdoll was aided in his escape to Germany by a conspiracy in which Cresson and others named played the leading part. The defense was that the matter complained of was privileged in that it was a publication made in good faith and without malice, of a fair, impartial and correct report of a document issued by a committee of the House of Representatives. The court directed a verdict for the defendant, whereupon plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1, As the publication fairly and accurately stated the substance of the report, it was privileged in the absence of actual malice and not actionable.